UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) S QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 28, 2009 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-18914 DORMAN PRODUCTS, INC. (Exact name of registrant as specified in its charter) Pennsylvania 23-2078856 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3400 East Walnut Street, Colmar, Pennsylvania (Address of principal executive offices) (Zip Code) (215) 997-1800 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filerx Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o YesxNo As of May 4, 2009 the Registrant had 17,649,275 shares of common stock, $.01 par value, outstanding. Page 1 of 20 DORMAN PRODUCTS, INC. AND SUBSIDIARIES INDEX TO QUARTERLY REPORT ON FORM 10-Q March 28, 2009 Page Part I — FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (unaudited) Statements of Operations: Thirteen Weeks Ended March 28, 2009 and March 29, 2008 3 Balance Sheets 4 Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosure about Market Risk 15 Item 4. Controls and Procedures 15 Part II — OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Submission of Matters to a Vote of Security Holders 16 Item 5. Other Information 16 Item 6. Exhibits 17 Signatures 19 Exhibit Index 20 Page 2 of 20 Index PART I.FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS DORMAN PRODUCTS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) FortheThirteenWeeksEnded (in thousands, except for share data) March 28, March 29, Net Sales $ $ Cost of goods sold Gross profit Selling, general and administrative expenses Income from operations Interest expense, net 81 Income before taxes Provision for taxes Net Income $ $ Earnings Per Share: Basic $ $ Diluted $ $ Average Shares Outstanding: Basic Diluted See accompanying notes to consolidated financial statements. Page 3 of 20 Index DORMAN PRODUCTS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS
